IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-60357
                        Conference Calendar



BERNARD C. RHEM,

                                         Plaintiff-Appellant,

versus

MARION COUNTY SHERIFF DEPARTMENT;
RICHARD STRINGER, Sheriff; MARION
COUNTY BOARD OF SUPERVISORS; FLOYD
MOORE, Supervisor; LLOYD FORTENBERRY,
Supervisor; JOHNNY GLEN STRINGER;
BILLY RAY MCKENZIE, Supervisor; CALVIN
NEWSOM; “UNKNOWN” BEDWELL, Inmate Trustee;
KELVIN LOAFTEN, State Inmate; ALL DEFENDANTS,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 2:98-CV-362-PG
                       --------------------
                           June 14, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Bernard C. Rhem, Mississippi prisoner #75896, appeals the

district court’s dismissal for failure to state a claim,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), of his pro se, in

forma pauperis (IFP) 42 U.S.C. § 1983 civil rights complaint

against the Marion County Sheriff’s Department, Sheriff Richard


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-60357
                                  -2-

Stringer, the Marion County Board of Supervisors, five members of

the Marion County Board of Supervisors, inmate Kelvin Loaften,

and inmate trusty “Bedwell.”    In his complaint, Rhem averred that

he was beaten by fellow inmates and that the defendants failed to

prevent the attack and failed to provide timely medical

treatment.   We have reviewed the record and the briefs on appeal

and conclude that the district court did not err in dismissing

the complaint for failure to state a claim upon which relief

could be granted.     Black v. Warren, 134 F.3d 732, 733 (5th Cir.

1998); see   28 U.S.C. § 1915(e)(2)(B)(ii).

     Rhem does not argue that the district court erred in

dismissing the claims against Loaften and trusty Bedwell on the

basis that they were not state actors, and he does not address

the district court’s dismissal of the claims against the Marion

County Sheriff’s Department.    Thus, he has abandoned the issues

on appeal.   See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).

     The district court did not err in finding Rhem’s claim that

he was denied adequate medical treatment to be without merit in

light of the record and Rhem’s testimony at the Spears** hearing

that Rhem was transported and treated within a short time after

he was attacked.    The district court also did not err in finding

that Rhem failed to show that the Marion County Board of

Supervisors had a policy or custom of denying medical care to

pretrial detainees.



     **
          Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).
                           No. 00-60357
                                -3-

     The district court was correct in rejecting Rhem’s failure-

to-protect claim in light of the fact that (1) Rhem failed to

show that any of the defendants were personally involved in the

attack; (2) Rhem provided no evidence to suggest that the

defendants were aware of facts from which they could infer that

the other inmates presented a substantial risk of harm to him;

and (3) Rhem failed to show that the Marion County Board of

Supervisors had a custom or policy of failing to prevent pretrial

detainees from harm.   The judgment of the district court is

AFFIRMED.

     As pointed out by the district court, the dismissal of the

complaint for failure to state a claim counts as a “strike” for

purposes of 28 U.S.C. § 1915(g).   Rhem is cautioned that once he

accumulates three strikes, he will not be able to proceed IFP in

any civil action or appeal while he is imprisoned “unless [he] is

under imminent danger of serious physical injury.”   28 U.S.C.

§ 1915(g).

     AFFIRMED.